     Case 2:19-cv-00884-KJM-EFB Document 1 Filed 05/16/19 Page 1 of 4

 1   NIKI B. OKCU (State Bar No. 229345)
     AT&T SERVICES, INC. – LEGAL DEPT.
 2   430 Bush Street, 3rd Floor
     San Francisco, California 94108
 3   Telephone: (415) 276-5656
     Email: Niki.Okcu@att.com
 4
     Attorneys for Defendant DIRECTV, LLC
 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10
      Mark Aussieker,                                CASE NO. __________________
11
                        Plaintiff,                   DEFENDANT DIRECTV LLC’S NOTICE
12                                                   OF REMOVAL
13    v.
14
      Bridgevine Inc. and DIRECTV, LLC and
15    DOES 1-10,
16                      Defendants.
17
            PLEASE TAKE NOTICE that Defendant DIRECTV, LLC (“DIRECTV”) hereby removes
18
     this action from the Superior Court of the State of California for the County of Sacramento to the
19
     United States District Court for the Eastern District of California, Sacramento Division, pursuant
20
     to 28 U.S.C. §§ 1331, 1367, 1441 and 1446. In support of removal, DIRECTV states as follows:
21
            1.      By complaint dated April 3, 2019, Plaintiff Mark Aussieker (“Aussieker”)
22
     purportedly instituted this action against DIRECTV and its co-defendant Bridgevine Inc.
23
     (“Bridgevine”). A true and correct copy of the complaint (“Complaint”) and writ of summons
24
     (“Summons”) is attached hereto as Exhibit A. The Complaint has been assigned docket number 34-
25
     2019-00254060 in state court.
26
            2.      On April 18, 2019, Defendant DIRECTV first received a copy of the Summons and
27
     Complaint, via service on its registered agent, CT Corporation.
28

                                                    DEFENDANT DIRECTV LLC’S NOTICE OF REMOVAL
     Case 2:19-cv-00884-KJM-EFB Document 1 Filed 05/16/19 Page 2 of 4

 1          3.      DIRECTV understands that on April 22, 2019, Defendant Bridgevine first received

 2   a copy of the Summons and Complaint.

 3          4.      No other proceedings have been held in the Superior Court for the County of

 4   Sacramento in this action, and the Summons and Complaint constitute all process and pleadings

 5   served upon DIRECTV in this action. Neither DIRECTV nor Bridgevine has filed a responsive

 6   pleading to the Complaint.

 7          5.      The Complaint asserts claims against DIRECTV and Bridgevine for allegedly

 8   violating the Telephone Consumer Protection Act of 1991 (“TCPA”), 47 U.S.C. § 227, and its

 9   implementing regulations by placing telemarketing calls to Aussieker’s cellular telephone number
10   without his consent while that number was on the do-not-call list. See Comp. ¶¶ 37-45. The

11   Complaint separately alleges that Aussieker “feigned interest” in the sales pitch while on the call

12   and was subsequently charged a $199 order fee. Comp. ¶¶ 29-32. Aussieker claims this fee violates

13   the FTC’s Telemarketing Sales Rule (“TSR”),1 as well as Cal. Civil. Code 1670.6 (which makes a

14   violation of the TSR a violation of state law), and Cal B&P Code 17511.5(e). Comp. ¶ 46.

15          6.      Because Aussieker’s complaint includes a claim against the Defendants under the

16   TCPA and appears to plead a claim under the TSR, this action arises under the “laws . . . of the

17   United States” over which this Court has original jurisdiction. 28 U.S.C. § 1331. Accordingly, this

18   action is removable to this Court under 28 U.S.C. § 1441. See Mims v. Arrow Fin. Servs. LLC, 565

19   U.S. 368 (2012).
20          7.      To the extent that Aussieker asserts claims under California law, this Court has

21   supplemental jurisdiction over his claims because such claims are so related to Aussieker’s federal

22   claim that they are part of the same case or controversy under Article III of the United States

23   Constitution. 28 U.S.C. § 1367.

24          8.      The United States District Court for the Eastern District of California is a proper

25   venue for removal because it is the federal judicial district in which the complaint alleges that the

26   alleged events and/or conduct giving rise to the claims occurred. Additionally, the court where the

27   1
      The Complaint labels the cause of action as an “FTC violation”. Because the count also references
28   Cal. Civil. Code 1670.6, which incorporates the TSR, DIRECTV assumes that Aussieker is
     attempting to allege a violation of the TSR.

                                                      DEFENDANT DIRECTV LLC’S NOTICE OF REMOVAL
     Case 2:19-cv-00884-KJM-EFB Document 1 Filed 05/16/19 Page 3 of 4

 1   state action was brought and is pending is located within the United States District Court for the

 2   Eastern District of California, and therefore this is the proper district court to which this action

 3   should be removed.

 4          9.      The only other named defendant, Bridgevine, consents to the filing of this removal.

 5   See 28 U.S.C. § 1446(b)(2)(A). A copy of Bridgevine’s signed consent is attached hereto as Exhibit

 6   B.

 7          10.     Accordingly, pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely and

 8   proper because thirty days have not expired since DIRECTV received the Complaint and because

 9   all Defendants have joined in or consented to removal.
10          11.     Pursuant to 28 U.S.C. § 1446(d), DIRECTV has this same date given written notice

11   of this filing to Aussieker and filed a true and correct copy of a Notice of Filing of Notice of

12   Removal (“Notice of Filing”) with the Clerk of the Civil Division for the Superior Court of the

13   State of California for the County of Sacramento. A copy of such Notice of Filing (without

14   attachments) is attached hereto as Exhibit C.

15          12.     By removing this matter to this Court, Defendants do not waive their rights to assert

16   any and all defenses and/or objections in this action.

17          13.     The undersigned is counsel for, and is duly authorized to effect removal on behalf

18   of, DIRECTV.

19          WHEREFORE, Defendant DIRECTV, LLC respectfully requests that this action be
20   removed from the Superior Court of the State of California for the County of Sacramento and that

21   this Court take jurisdiction over further proceedings.

22

23                                                   RESPECTFULLY SUBMITTED,

24                                                   AT&T SERVICES INC. LEGAL DEPARTMENT

25
      Dated: May 16, 2019                                     /s/ Niki B. Okcu
26                                                            Niki B. Okcu
                                                              Attorney for DIRECTV
27

28

                                                       DEFENDANT DIRECTV LLC’S NOTICE OF REMOVAL
     Case 2:19-cv-00884-KJM-EFB Document 1 Filed 05/16/19 Page 4 of 4

 1                                         PROOF OF SERVICE

 2          I, Kyle Steinmetz declare,

 3          I am a citizen of the United States and employed in Chicago, Illinois. I am over the age of

 4   eighteen years and not a party to thee within-entitled action. My business address is 71 S.

 5   Wacker Drive, Chicago IL           . On May 16, 2019, I served the above documents by certified

 6   mail, return receipt requested, and by email to the following self-represented parties and/or

 7   counsel of record:

 8
            Mark Aussieker
 9          8830 Olive Ranch Lane
10          Fair Oaks, CA 95628
            916-705-8006
11          aussieker1@gmail.com

12
            Karl S. Kronenberger
13
            Liana W. Chen
14          150 Post Street, Suite 520
            San Francisco, CA 94108
15          Tel. 415-955-1155
            karl@KRInternetLaw.com
16          liana@KRInternetLaw.com
17
            [X] By United States Certified Mail: I placed the envelope for collection and mailing,
18
     following our ordinary business practices. I am readily familiar with this business’ practice for
19
     collection and processing of correspondence for mailing. On the same day that correspondence
20
     is placed for collection and mailing, it is deposited in the ordinary course of business with the
21
     United States Postal Service, in a sealed envelope with postage fully prepaid.
22

23
             I declare under penalty of perjury under the laws of the United States and the State of
24
     California that the foregoing is true and correct.
25
            Executed May 16, 2019 at Chicago, Illinois
26

27
                                                                   /s/ Kyle J. Steinmetz
28
